DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/10/2022 have been entered and accepted. All objections set forth in the office action mailed on 11/10/2021 have been overcome.
Response to Arguments
Applicant’s arguments, see pg. 14-16, filed 02/10/2022 with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 102 rejection below.
In response to applicant’s argument that Garnier does not teach the use of heat pipes to thermally couple the processing unit to the container unit, examiner recognizes that in the previous action, mailed on 11/10/2021, stated that the Garnier references fails to teach of a heat pipe. However, after further review, the examiner believes that Garnier does teach of a heat pipe that connects the processer unit to the container unit. Further, the examiner believes that Garnier does teach of the heat pipe extending upward from the processor unit, as the processor unit is located below the container unit. Garnier further states the location of the processor unit being below the container unit is advantageous as it reduces the heat loss (lines 558-559). Therefore, the use of Garnier under a new grounds of rejection made in view of 35 U.S.C. 102 is valid. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations within claim 7 reciting “means for coupling the at least one processing unit to a heat exchanger arranged within the container unit; means for coupling the at least one processing unit to a heat exchanger arranged outside around the container unit” is subjected to a 112(f) interpretation. Looking to the specification, the means for coupling is provided with further structure to be a module holder with a receiving slot wherein the processing unit is arranged to be a sled in the receiving slot (Pg. 9, lines 32-33, Pg. 10, lines 1-5).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garnier et al. (FR 3034851 A1) hereinafter referred to as Garnier.
Regarding claim 1, Garnier teaches a heating system (Fig. 1) for heating by means of a processing unit (Fig. 1, processor PrC), the system comprising at least one processing unit (Fig. 1, processor PrC) having at least one processor for performing computational tasks (line 349), and a container (Fig. 1, tank RsV) unit for holding a medium (abstract), wherein the at least one processing unit is thermally coupled with at least a portion of the container unit by means of at least one heat pipe (lines 546-548, “the main heat exchanger ECP is a CdP has a conduit in the form of a heat pipe”), wherein the at least one heat pipe is arranged for transferring thermal energy produced by the at least one processing unit to the at least one portion of the container unit for heating the medium inside the container unit (lines 551-555), wherein the at least one processing unit is arranged below the container unit (see Fig. 1, processor PrC is located below tank RsV), and wherein the at least one heat pipe extends upward from the at least one processing unit towards the container unit (line 546-548, heat pipe is CdP of Fig. 1, the heat pipe extends upwards from the processor PrC to the interior of the tank RsV).
Regarding claim 6, Garnier teaches the heating system according to claim 1, and Garnier further teaches wherein the at least one processing unit is directly thermally coupled with the medium inside the container unit by means of the at least one heat pipe (Fig. 1, heat exchanger CdP is a heat pipe within tank RsV).
Regarding claim 39, Garnier teaches the heating system according to claim 1, and Garnier further teaches wherein the system further comprises a controlling unit (remote server SrV) arranged for:
determining a need for thermal energy output for heating the medium inside the container unit (lines 395-397), selecting one or more computational tasks to be carried out by the at least one processing unit depending on the needed thermal energy output (lines 398-407, “based in particular on 
selecting more computational tasks, reducing an interval between successive tasks, and selecting a more computational intensive task (line 413-416).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (FR 3034851 A1) hereinafter referred to as Garnier in view of Hardt et al. (US 6058011 A) hereinafter referred to as Hardt.
Regarding claim 7, Garnier teaches the heating system according to claim 6, and Garnier further teaches limitations in bold below: wherein the system further comprises a thermal coupling member arranged for forming a thermal coupling between the at least one processing unit and a portion of the container unit, wherein the thermal coupling member is elected from the group consisting of: a heat pump arranged for transferring thermal energy from the at least one processing unit towards the container unit; a thermoelectric cooler for adjusting a rate of thermal energy transfer to the container unit; means for coupling the at least one processing unit to a heat exchanger arranged within the container unit (Fig. 1, heat exchanger heat pipe CdP is within tank RsV; lines 535-542, water block promotes heat transfer from processor to piping which is a heat pipe); means for coupling the at least one processing unit to a heat exchanger arranged outside around the container unit.
While Garnier does teach coupling the at least on processing unit to a heat exchanger arranged 
within the container unit, Garnier fails to teach the means for coupling in light of the claim interpretation (see paragraph 7 of this office action). 
	Hardt teaches of a module holder with a receiving slot (Fig. 2A, processor slot 280) wherein the processing unit is arranged to be a sled in the receiving slot (see processor 270 is slid into slot 280 acting as a sled).
	Specifically, the combination the examiner has mind is to add the slots of Hardt to the water blocks of Garnier.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Hardt to modify Garnier to include the above combination. Doing so would allow the slots to be removable inserted into the housing allowing for better serviceability (Column 2, lines 38-44).
Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (FR 3034851 A1) hereinafter referred to as Garnier in view of Campbell et al. (US 20150109728 A1) hereinafter referred to as Campbell.
Regarding claim 20, Garnier teaches the heating system according to claim 1, however, Garnier fails to teach further comprising a module holder arranged for holding the at least one processing unit, wherein the module holder is thermally coupled with the container unit by means of at least one heat pipe.
Campbell teaches of a module holder (Fig. 7A, enclosure 720) arranged for holding the at least one processing unit (Fig. 7A, electronic components 712), wherein the module holder is thermally 
	Specifically, the combination the examiner has in mind is to add place the processing unit of Garnier within Campbell’s modular holder, connecting the heat exchanger heat pipe system of Garnier to the heat pipe thermal conductors of Campbell and replacing the coolant utilized in Garnier with the coolant of Campbell. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Campbell to modify Garnier to include the above combination. Doing so allows for a more compact placement of electronics by elimination conductive cooling structures and allowing lower cost and lower mass aluminum to be used as the coolant Campbell uses will not lead to galvanic corrosion (¶ [0040]). 
Regarding claim 25, Garnier as modified teaches the heating system according to claim 20, and Garnier as modified further teaches wherein the at least one processing unit in the module holder is cooled by means of a cooling arrangement arranged for transferring heat from the at least one processing unit in the module holder to the medium in the container unit (heat will be transferred from the fluid 731 of Campbell to the heat pipe and further to the tank RsV of Garnier), wherein the at least one processing unit is cooled by means of immersion cooling (Campbell, ¶ [0064]).
Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (FR 3034851 A1) hereinafter referred to as Garnier in view of Gaston (FR 2478797 A1).
Regarding claim 31, Garnier teaches the heating system according to claim 1, however, Garnier fails to teach wherein the container unit includes an inner tank contained inside an outer containing tank.
Gaston teaches wherein the container unit includes an inner tank (fig. 1, vessel 1) contained inside an outer containing tank (Fig. 1, tank 6).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Gaston to modify Garnier as modified to include the above combination. Doing so better stabilizes the temperature from the use of a phase change material, which are known to stay at approximately the same temperature even when
heat is extracted as long as the material stays in the proper phase.
Regarding claim 33, Garnier as modified the heating system according to claim 31, and Gaston further teaches wherein the outer containing tank includes at least one of the following: a heating fluid at least partially surrounding the inner tank, at least one compartment containing a phase change material (abstract), at least one heat pipe arranged for transporting heat from a bottom of the outer containing tank upwards.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (FR 3034851 A1) hereinafter referred to as Garnier in view of Cabusao et al. (JP 2011220633 A) hereinafter referred to as Cabusao.
Regarding claim 36, Garnier teaches the heating system according to claim 1, however Garnier fails to teach including a thermal insulation positioned between at least one processing unit and the container unit, and
at least one thermal diode allowing thermal energy to be transferred in a single direction only, from the at least one processing unit to the container unit, wherein the at least one heat pipe includes at least one thermosiphon heat pipe.

and at least one thermal diode allowing thermal energy to be transferred in a single direction 
only, from the at least one processing unit to the container unit, wherein the at least one heat pipe includes at least one thermosiphon heat pipe (Fig. 1, thermosiphon heat pipe 5; Pg. 6, lines 153-155: "it is preferable to use a thermosiphon type heat pipe having so-called thermal diode characteristics in which the direction of heat transport is controlled or limited in one direction").	The specific modification the examiner has in mind uses a thermosiphon heat pipe instead of a plain heat pipe, and also adds insulation around the processing units to ensure that heat is transferred only through the thermosiphon heat pipe.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cabusao to modify Garnier to include the above combination. Doing so allows for heat to be transferred in one direction only (Pg. 6, lines 153-158).
Claims 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (FR 3034851 A1) hereinafter referred to as Garnier in view of Struckmeier et al. (US 20140303787 A1) hereinafter referred to as Struckmeier.
Regarding claim 43, Garnier teaches the heating system according to claim 39, however, Garnier fails to teach wherein the at least one processing unit is connected to an electric power source, wherein the controlling unit is configured for obtaining data representative of a parameter of electricity of the power source and for allocating the one or more computational calculation tasks over time on the basis 
Struckmeier teaches wherein the at least one processing unit is connected to an electric power source (while not described explicitly, ¶ [0018] mentions and "electricity consumption sensor'' and the overall disclosure implies that the processing unit is powered by electricity as there would otherwise be no reason to track electrical power), wherein the controlling unit is configured for obtaining data representative of a parameter of electricity of the power source (¶ [0106], Fig. 11) and for allocating the one or more computational calculation tasks over time on the basis of the parameter (¶ [0106], Fig. 11), wherein the power source is at least one of a power grid (a PHOSITA would understand that ¶ [0106] to imply electricity could come from a conventional power grid), a local photovoltaic solar unit (¶ [0106], “solar-generated current”), or a rechargeable battery, wherein the parameter is one or more of a voltage of the electricity of the power grid, a cost per unit of the electricity of the power grid, an availability of renewable energy (¶ [0106], Fig. 11), or a frequency of electricity of the power source.
	The specific modification the examiner has in mind is to take the factors discussed by Struckmeier into account when scheduling computational calculation tasks In particular, Struckmeier describes times when the controller would want to avoid running computational calculation tasks due to a lack of energy, and when it would be advantageous to generate heat due to low costs.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Struckmeier to modify Garnier to include the above combination. Doing so improves reliability of the water heater by avoiding heating when power is unavailable or unreliable and reduce costs by heating when electricity is cheaper.
Regarding claim 47, Garnier as modified teaches the heating system according to claim 43, however Garnier as modified fails to teach wherein the controlling unit is configured for:
determining data representative of a quantity of thermal energy needed within a time frame for 
heating the medium inside the container unit to a desired temperature, determining a prediction of the parameter of electricity of the power source for at least a part of the time frame, and
allocating the one or more computational calculation tasks over the time frame on the basis of 
the prediction of the parameter and the data representative of the quantity of thermal energy needed.
Struckmeier teaches wherein the controlling unit is configured for:
determining data representative of a quantity of thermal energy needed within a time frame for 
heating the medium inside the container unit to a desired temperature (Fig. 11, “heating power demand 1107”; Fig. 6, step S90 and ¶ [0102], “in step S90 the heating requirement of the heating system and/or of the building is determined”; while not explicitly mentioned, a PHOSITA would understand that a water heating system typically has a desired/set temperature), determining a prediction of the parameter of electricity of the power source for at least a part of the time frame (¶ [0106], “It is therefore possible, for example during the determination of the price of electricity, for the current price at the electricity stock market to be respective time of day from corresponding values in the past"; other
parameters of electricity are mentioned as well) obtained or else a predicted price for electricity can be derived for the, and
allocating the one or more computational calculation tasks over the time frame on the basis of 
the prediction of the parameter and the data representative of the quantity of thermal energy needed (Fig. 11 and ¶ [0106] both list “heating power demand 1107” and “price for electricity 1103”, among other parameter of electricity).
	The specific modification the examiner has in mind is to use the algorithm detailed by Struckmeier to control the computer water heater.
.
Allowable Subject Matter
Claims 13-18 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: For claim 13 and its dependents (claims 14-18), no prior art was found with two (or more) processing units where there are separate heat pipes attached to each processing unit and each separate heat pipe is attached to a different location at or in the container unit. For claim 35, searching returned few heat pipes in combination with double walled tanks, and none of the prior art documents found taught a heat pipe arranged for transporting heat from a bottom of the outer containing tank upwards.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762